745 F.2d 1174
5 Employee Benefits Ca 2679
MISSOURI PACIFIC EMPLOYEES' HOSPITAL ASSOCIATION, Appellant,v.Raymond J. DONOVAN, Secretary of Labor, and the UnitedStates Department of Labor, Appellees.
No. 83-2693.
United States Court of Appeals,Eighth Circuit.
Submitted June 15, 1984.Decided Oct. 3, 1984.

Appeal from the United States District Court for the Eastern District of Missouri;  Roy Harper, Judge.
Francis X. Lilly, Washington, D.C., for appellees.
Gerald R. Ortbals, St. Louis, Mo., for appellant, Missouri Pacific Employees' Hosp. Ass'n;  Greensfelder, Hemker, Wiese, Gale & Chappelow, St. Louis, Mo., of counsel.
Before ROSS, Circuit Judge, HENLEY, Senior Circuit Judge, and BOWMAN, Circuit Judge.
PER CURIAM.


1
Missouri Pacific Employees' Hospital Association (the Association) brought this action in the District Court against Raymond J. Donovan, Secretary of the United States Department of Labor (the Secretary) and the United States Department of Labor (DOL) pursuant to the Employee Retirement Income Security Act of 1974, 29 U.S.C. Sec. 1001 et seq.  (ERISA).  In this action the Association seeks judicial review of what it alleges is a final decision by DOL concerning the application of ERISA to the Association.  The Secretary and DOL moved to dismiss the complaint on the ground that the issue of coverage was not ripe for judicial review.  The District Court1 granted the motion to dismiss, 576 F. Supp. 208, and the Association appeals.


2
In Abbott Laboratories v. Gardner, 387 U.S. 136, 87 S. Ct. 1507, 18 L. Ed. 2d 681 (1967), the Supreme Court set forth the standards which govern judicial review of agency action.  Carefully applying those standards to the instant case, the District Court concluded that the DOL's actions were not sufficiently ripe for judicial review.


3
We have reviewed the decision below, the record, and the briefs on appeal, and we are convinced that the ruling of the District Court is based on findings of fact that are not clearly erroneous and that no error of law appears.  Accordingly, the order of the District Court is affirmed.  See 8th Cir.R. 14.



1
 The Honorable Roy W. Harper, United States District Judge, Eastern District of Missouri, Eastern Division